Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered April 7, 1983, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied his statutory right to a speedy trial is belied by the record which establishes that the People announced their readiness to proceed to trial within the six-month period specified in CPL 30.30. Because the People proved, by documentary evidence, that they had satisfied their obligation under CPL 30.30, it was not necessary for Criminal Term to have conducted an evidentiary hearing as to this issue (see, CPL 210.45 [5]; People v Schlessel, 104 AD2d 501).
We further find that Criminal Term’s summary rejection of the defendant’s motion to dismiss based upon an alleged violation of his constitutional right to a speedy trial was appropriate.
Accordingly, the judgment is affirmed. Bracken, J. P., Lawrence, Eiber and Spatt, JJ., concur.